Citation Nr: 0113672	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
prostatitis, status post transurethral resection of prostate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945 and from October 1946 to July 1959.  

His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  That RO denied the veteran a rating in excess of 
40 percent for prostatitis at that time.  It had raised his 
evaluation from 10 percent to 40 percent by a rating decision 
in February 1998.

The veteran requested on his October 2000 substantive appeal 
that a hearing be held before a member of the Board sitting 
in Chicago.  He withdrew the request by correspondence 
received by the RO in December 2000.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The evidence shows that the veteran does not currently 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times a day.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for prostatitis, status post transurethral resection 
of prostate, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.115a, Diagnostic Code 7527 
(2000); the Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The record contains various reports, including VA examination 
reports from December 1997 and February 2000, which show that 
VA has adequately developed the record.  The veteran was 
informed of the evidence that was required to substantiate 
the claim presently before the Board by a statement of the 
case in October 2000.  As such, the Board concludes that the 
notice-assist provisions of the Act in this case have been 
met.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was awarded service connection for prostatitis, 
chronic, in October 1959, and a 40 percent evaluation is 
currently assigned under Code 7527.  That Code provides that 
voiding dysfunction would be rated as urine leakage, 
frequency, or obstructed voiding.  A 40 percent evaluation is 
warranted for urinary leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation, the highest schedular rating, 
is required for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  38 C.F.R. § 4.115a, Code 7527.

Because the highest scheduler rating for urinary frequency is 
40 percent, and the veteran is already evaluated at that 
percentage, the Board will not consider the Code for urinary 
frequency.  Likewise, the highest schedular rating for 
obstructed voiding is 30 percent, so the Board need not 
consider that Code.  (Pyramiding is not allowed under the 
regulations.  See 38 C.F.R. § 4.14.)

In other words, the evidence in this case hinges on the 
number of times per day that the veteran is required to 
change any appliance or absorbent material that he is wearing 
because of his prostatitis, chronic.  The most probative 
evidence of record is a December 1997 VA examination report.  
That report shows that the veteran did not wear absorbent 
materials.  Specifically, the examiner said that the veteran 
"does not wear pads".  On the other hand, the examiner 
characterized the veteran's incontinence as "severe".  The 
veteran had incontinence at night, but he did not have an 
infections and he was not taking antibiotics.  His symptoms 
were those of urgency.  He had not been hospitalized for 
urinary tract infection, and was not on a catheter, although 
he had used a catheter after surgery in the past.  He had 
hesitancy, but no dysuria.  The veteran indicated that he was 
incontinent about six to eight times per day.

At a VA examination in February 2000, the veteran indicated 
that he had incontinence since his surgery.  The record shows 
that the veteran had a transurethral resection of the 
prostate in April 1997.  The veteran said that whenever he 
would hear water running, he would become incontinent.  He 
said that he wet himself in the daytime off and on all day 
with frequency.  He reported that he urinated six to eight 
times per day.  He had some hesitancy in starting his urinary 
stream, and some dribbling and stopping of the stream.  He 
still had not had any urinary tract infections.  At 
nighttime, he would rise probably seven or eight times and he 
still sometimes wet himself.  A digital rectal examination 
showed that the veteran had a moderately enlarged prostate 
without nodules.  A diagnosis was rendered of status post 
transurethral resection of the prostate with incontinence and 
impotence.

The February 2000 VA examination does not show that the 
veteran had begun to use an appliance or absorbent materials 
because of prostatitis since the examiner's statements in 
December 1997.  Therefore, the criteria for a higher 
evaluation under 38 C.F.R. § 4.115a have not been met.  As 
stated above, Code 7527 requires for a 60 percent evaluation 
that absorbent material be changed more than four times per 
day.  Because the VA examiner in December 1997 indicated that 
the veteran did not use pads, and the examiner in February 
2000 did not contradict that statement with any new evidence 
of the use of pads, the Board must conclude that the 
preponderance of evidence is against the veteran's claim for 
an increased rating.  If the veteran begins to wear pads that 
must be changed more than four times per day, he should 
contact the RO with another claim.  At this time, however, 
the record does not contain any evidence in favor of the 
claim.  Rather, the evidence is against the claim because of 
the VA examiner's statement in December 1997 that the veteran 
did not use pads at that time.  The claim is therefore 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's prostate disability.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
prostatitis, status post transurethral resection of prostate, 
is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

